Citation Nr: 1532982	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  07-11 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a skin disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from January 1991 to May 1991, with active duty for training (ACDUTRA) from August 1976 to January 1977.  (Other periods of service are unverified.) 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  The Board has reviewed the Veteran's electronic file on the "Virtual VA and VBMS " systems to ensure a complete review of the evidence in this case. 

In June 2008, the Veteran presented testimony relevant to the appeal at a Board hearing before a Veterans Law Judge (VLJ) held by videoconference.  A transcript of the Board hearing is of record. 

While 38 C.F.R. § 20.707 provides that the VLJ who conducts the Board hearing must participate in making the final determination of the appeal, the VLJ who conducted the June 2008 Board hearing has retired.  The Veteran was so advised in a February 2013 letter and notified of his hearing options.  He stated that he did not want another hearing and wanted his case to be considered based on the evidence of record.

In November 2008, July 2010, and April 2013, the Board remanded the appeal in order to undertake further efforts to rebuild the lost claims folder, including further search for the original claims file, additional attempts to verify the Veteran's periods of service, obtaining the Veteran's service personnel records and service treatment records pertaining to his National Guard service, and obtaining additional VA treatment records.  

In a December 2013 decision, the Board noted that although extensive efforts had made to rebuild the Veteran's claims folder during the course of this appeal, attempts to obtain the original claim filing for service connection for a skin condition, and the final March 1996 RO rating decision denying the claim were unsuccessful.  The Board indicated that in consideration of the foregoing, it was going to consider the Veteran's claim as an original claim rather than an application to reopen the previously denied claim.

The Board remanded this matter for additional development at that time, to include a VA examination.  The requested examination was performed in March 2014; however, the examiner indicated that an opinion could not be provided as to the etiology of any skin disorder as it was not in an active stage at that time.  

The Board once again remanded this matter in October 2014 for additional development, to include performing a VA examination while the skin condition was in an active stage.  While there is some discrepancy as to whether the Veteran was given notice with regard to the scheduling of the requested examination, which will be discussed below, as the Board is granting the full benefit sought on appeal,  no further development is required for this claim.  


FINDING OF FACT

The Veteran's current skin disorder, diagnosed as urticaria, had its origins in service.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for urticaria have been met.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2014). 


	(CONTINUED ON NEXT PAGE)




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

As the Board is granting the full benefit (service connection) sought on appeal, the claim is substantiated, and there are no further VCAA duties or duties to explain compliance with the VCAA.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).


Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.§  3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The claimed skin disorder is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions at 38 C.F.R. § 3.303(b) based on "chronic" in-service symptoms and "continuous" post-service symptoms do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may also be established on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1) (VA has issued an interim final rule extending this date to December 31, 2016).  In claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Notably, laypersons are competent to report objective signs of illness.  Id.  A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (C), any diagnosed illness that the VA Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

Effective July 13, 2010, VA has amended its adjudication regulations governing presumptions for certain Persian Gulf War Veterans.  Such revisions amend § 3.317(a)(2)(i)(B) to clarify that chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome are examples of medically unexplained chronic multisymptom illnesses and are not an exclusive list of such illnesses.  Additionally, the amendment removes § 3.317(a)(2)(i)(B)(4) which reserves to the VA Secretary the authority to determine whether additional illnesses are 'medically unexplained chronic multisymptom illnesses' as defined in paragraph (a)(2)(ii) so that VA adjudicators will have the authority to determine on a case-by-case basis whether additional diseases meet the criteria of paragraph (a)(2)(ii).  These amendments are applicable to claims pending before VA on October 7, 2010, as well as claims filed with or remanded to VA after that date.  See 75 Fed. Reg. 1,997 (Oct. 7, 2010).

Compensation under 38 U.S.C.A. § 1117 shall not be paid if: (1) there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; (2) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The term "Persian Gulf Veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(d)(1).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(d)(2).  The Persian Gulf War period runs from August 2, 1990, to a date not yet determined. 38 U.S.C.A. § 101(33).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.

The record reflects that the Veteran's clams folder was lost and had to be rebuilt.  The Board recognizes that it has a heightened obligation to assist the Veteran in the development of his case, and to explain findings and conclusions, as well as carefully consider the benefit-of-the-doubt rule when records in the possession of the government are presumed to have been lost or destroyed.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

Under 38 C.F.R. § 3.655, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or the death of an immediate family member.  38 C.F.R. § 3.655(a).  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b) (2014).  VA regulations define an original claim as an initial application on a form prescribed by the Secretary.  38 C.F.R. § 3.160 (2014).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran maintains that his current skin disorder had its origins in service, resulting from his service in the Gulf War.   

At his June 2008 videoconference, the Veteran testified that he first noticed a skin rash during service or shortly after returning from active service and that the skin rash has continued since that time.  

In support of his claim, the Veteran submitted several statements.  In an August 2009 statement, the Veteran's spouse indicated that upon his return from the Gulf War, the Veteran would sometimes just scratch at the rash he had developed on his legs and buttocks.  She noted that he still did that to this day.  

In an August 2009 letter, the Veteran's daughter indicated that when the Veteran returned home, he had a bad rash all over him and was always scratching.  She stated that her mom would put cream on it to help the rash.  She reported that the rash would still come and go.  

In a September 2009 statement, L. Q. indicated that he saw the rash on the Veteran's legs shortly after returning from Saudi Arabia.  

In a September 2009 statement, the Veteran indicated that when he returned from the Gulf War he started to scratch all the time and his rash would come and go.  He reported that it got so bad that his buttocks were scarred from it.  He stated that he would still get a rash to this day.  

Treatment records associated with the record reveal that in November 1992, the Veteran was seen with complaints of a body rash, which was diagnosed as urticaria.  He expressed concern that it was related to his Persian Gulf service.  Subsequent VA treatment records reveal that the Veteran was seen in March 2011 with notations of a small, patchy, scaly rash on the right abdomen.  In March 2012, the Veteran's skin was noted to be positive for spider angiomata.  

In conjunction with his claim, the Veteran was afforded a VA examination in March 2014.  The examiner indicated that the record was available and had been reviewed.  He observed that the Veteran had been diagnosed with urticaria in 1993.  The examiner noted that the Veteran reported a recurring rash to the buttocks and legs.  He stated that this occurred approximately four times per year for approximately one week.  He indicated that the area was raised without drainage and that it itched.  The Veteran reported that there had been no rash for 3 or 4 months.  The examiner noted that the Veteran had treated his rash with calamine lotion for approximately six weeks in the past 12 months.  The examiner indicated that the condition that the Veteran had been treated for was urticaria vasculitis.  

The examiner stated that while the Veteran was noted to have urticaria, there was no such abnormality or rash to evaluate.  He indicated that without seeing the rash he was unable to give any type of opinion.  

As noted above, the matter was remanded once again in October 2014 to afford the Veteran an additional VA examination, with the examiner being requested to express an opinion as to the etiology of any current skin disorder and its relationship, if any, to the Veteran's period of service.  As it relates to the requested examination, it appears that the Veteran may have been scheduled for an examination on March 17, 2015, for which he failed to report.  However, there is no notice of the scheduled examination in the record.  Moreover, in a March 25, 2105 letter, the Veteran was informed that he would be contacted for scheduling an examination by the nearest VA medical facility.  It does not appear that any attempts were made to schedule a VA examination relating to the skin disorder after this date.  The Board does note that the Veteran appeared for additional VA examination for other disabilities subsequent to that time.  While there appears to be some conflicting evidence as to whether the Veteran received proper notice, as the Board is granting the full benefit sought, this is essentially a moot point.  Furthermore, the Veteran's representative, in his July 2015 written argument, indicated that the Veteran desired to have the issue decided based upon the current evidence of record.  

The probative weight of evidence, both lay and medical, demonstrates that the Veteran's skin disorder, diagnosed as urticaria, had its onset in service.  As noted above, the Veteran's claims folder was lost and had to be rebuilt.  

While the available service treatment records do not contain any findings of an inservice skin rash, the Veteran has testified as to having had itching in service following his service in the Gulf War and has provided statements from three separate individuals as to his rash problems in close proximity to service and continuation of those problems subsequent to service.  The Veteran has not wavered in his statements that the rash condition waxes and wanes.  Moreover, the Veteran was diagnosed with urticaria in close proximity to service.  While the March 2014 VA examiner indicated that as the Veteran did not have a rash at the time of the examination, an opinion could not be rendered as to the etiology of any current rash, he did render a diagnosis of urticaria and stated that the Veteran had had and had self-treated for urticaria vasculitis for a period of six weeks in the past twelve months.  

The Board has no reason to doubt the statements/testimony of the Veteran that his skin rash started in service and that he had has the same skin condition since service.  He has submitted statements from three individuals to support this proposition.  Moreover, the Veteran was diagnosed in close proximity to service with urticaria and was noted to have been treated with urticaria vasculitis in the past year at the time of the 2014 VA examination.  In addition, the Veteran has reported that the skin condition has waxed and waned since its inception, which is supported by the VA examiner's report, and would provide a rational basis as to why the rash was not present at the time of the 2014 examination.  Based upon the above, and resolving reasonable doubt in favor of the Veteran, service connection is warranted for urticaria.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102.


ORDER

Service connection for urticaria is granted.  




____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


